                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Leonard Logan
                             Plaintiff,
v.                                                 Case No.: 1:18−cv−06874
                                                   Honorable Philip G. Reinhard
John Varga, et al.
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 20, 2019:


        MINUTE entry before the Honorable Iain D. Johnston: The plaintiff has filed a
motion [63] that is set for presentment on a day the Court is not taking motions, as
announced on its webpage. Presentment of the motion set for 1/7/2020 is stricken. The
plaintiff shall reset the motion for presentment on a day the Court is taking motions. (yxp,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
